Title: To Alexander Hamilton from Benjamin Lincoln, 1 February 1794
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Feby 1st. 1794
Sir

By this mornings post your letter of the 21st. Ulto. was received As also a letter covering one directed to our Minister at the Court of Great Britain. We have a vessel now loading & will sail in a few days for Amsterdam so that your letter directed to Messrs. Willink & Van Staphorst will go directly to its address in Holland agreeably to your wishes.

Secy of the Treasury

